DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii (US 2011/0128399; herein “Fujii”) in view of Ravi (US 2005/0260411; herein “Ravi”).
Regarding claim 1, Fujii discloses in Fig. 10 and related text a semiconductor structure, comprising: 
a first substrate (10a, see [0243]); and
a first bonding layer (e.g. 11, see [0245]) on a surface of said first substrate, wherein a material of said first bonding layer comprises dielectric materials of silicon, nitrogen and carbon (silicon carbonitride, see [0245]).
Fujii does not explicitly disclose 
wherein a compactness of said first bonding layer gradually increases along with an increase of thickness of said first bonding layer up from said surface of said first substrate.
In the same field of endeavor, Ravi teaches in Fig. 1F and related text a semiconductor device
wherein a compactness of a layer (110, see [0020]) gradually increases in a direction of thickness from said substrate (90/100) (density of pores 112 can change as a function of depth, see [0068]; note that increasing and decreasing would be understood to be taught).

wherein a compactness of a first layer (110, see [0020]) gradually increases along with an increase of thickness of said first bonding layer up from said surface of said first substrate (90/100) (density of pores 112 can change as a function of depth, see [0068]; note that increasing and decreasing would be understood to be taught).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fujii by having a compactness of a layer gradually increases, as taught by Ravi, in order provide low dielectric material and good mechanical strength (see Ravi [(0118]) for providing electrical connections therein and to achieve improved bonding near the bonding surface (i.e. reduced pores near the bonding surface, see [0072]). Additionally, it would have been obvious to have the compactness increasing for the purpose of choosing from a finite number of identified, predictable solutions {i.e. increasing or decreasing), with a reasonable expectation of success (KSR International Co. v. Teleflex inc. 82 USPQ2d 1385 (2007)). Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kim by having the bonding layer having electrical features therein, as taught by Kim, in order to provide electrical contacts for substrates with electrical circuits therein (see Fujii [0247]-[0248]).
Note that the claimed limitation “a compactness of said first bonding layer…” is therefore taught by the combination of the first layer having the increasing compactness and having electrical features therein, as shown by ravi, and the layer having electrical features therein is a first bonding layer, as shown by Fujii.
Regarding claim 2, Fujii further discloses wherein an atomic concentration of carbon in said first bonding layer is larger than 0% and smaller than 50% (45% for SiCxNy wherein x:y is 5:5, see [0125]).
Regarding claim 6, Fujii further discloses wherein a thickness of said first bonding layer is larger than 100 Å (100 nm, see e.g. [0140]).
Regarding claim 7, Fujii further discloses a second substrate (20, see [0244]), wherein a second bonding layer (21, see [0244]) is formed on a surface of said second substrate, and a surface of said second bonding layer is correspondingly bonded to a surface of said first bonding layer.
Regarding claim 8, Fujii further discloses wherein said second bonding layer and said first bonding layer have the same material (see Samples 9 and 10, Table 1).
Regarding claim 9, Fujii further discloses 
a first bonding pad (CT1, see [0248]) penetrating through said first bonding layer (11); and
a second bonding pad (CT2, see [0248]) penetrating through said second bonding layer (21), wherein said first bonding pad is correspondingly bonded to said second bonding pad (see Fig. 10).

Response to Arguments


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199. The examiner can normally be reached M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        3/9/2022